NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2280-15T3


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

DENARD C. TRAPP,

     Defendant-Appellant.
____________________________

              Submitted February 9, 2017 – Decided May 9, 2017

              Before Judges O'Connor and Whipple.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Municipal
              Appeal No. 15-042.

              Denard C. Trapp, appellant pro se.

              Christopher J. Gramiccioni, Monmouth County
              Prosecutor, attorney for respondent (Monica do
              Outeiro, Assistant Prosecutor, on the brief).

PER CURIAM

        Defendant, appeals from the Law Division's October 16, 2015

judgment of conviction and a January 15, 2016 denial of a motion

for reconsideration, following a trial de novo for resisting

arrest.      We affirm.
     On May 8, 2014, defendant exited Judge Kathleen Sheedy's

courtroom in the Monmouth County Courthouse after a hearing. Judge

Sheedy asked Monmouth County Sherriff's Officer Richard Coppinger

to "hold" defendant for a possible contempt of court charge after

it was brought to her attention defendant had audio-recorded the

hearing. Officer Coppinger exited the courtroom and told defendant

Judge Sheedy was investigating a claim he recorded the proceeding

and asked defendant not to leave.        Defendant was advised he was

not under arrest at that time.         Coppinger noticed defendant was

"significantly excited" and seemed "aggravated" so he called for

additional officers.    It was at this time Coppinger was advised

Judge Sheedy ordered defendant arrested.        Coppinger subsequently

advised defendant he was under arrest.

     According to Coppinger, defendant resisted arrest and "backed

himself into a corner, raised his hands knuckle to knuckle, about

six inches from his chin" and did not let Coppinger place handcuffs

on him.   Additional officers arrived and a "tussle" ensued on the

floor with defendant and several officers.           Officers ultimately

arrested defendant.     Parts of this encounter were captured on

security cameras and the video was submitted as evidence.

     Defendant   was   charged   with   disorderly    persons   resisting

arrest in violation of N.J.S.A. 2C:29-2(a)(1).        On March 31, 2015,

defendant was convicted in municipal court after the municipal

                                   2                              A-2280-15T3
court judge heard testimony from Coppinger, two Sheriff's officers

who assisted during the arrest, and defendant himself.                    The

municipal court credited the testimony of the officers, found

defendant guilty of the charge, and sentenced him to a thirty-day

jail term suspended, conditioned upon compliance with a one-year

term of probation, plus fines and costs.

      Before the municipal court judge, defendant moved for a stay

pending appeal, which was denied.         Defendant then filed a "Motion

to Vacate or Dismiss All Charges of March 31, 2015," which was

treated as an appeal de novo to the Law Division.               Defendant's

appeal was heard on October 16, 2015, by Judge Ronald Reisner.

Judge Reisner considered arguments from defendant and the State

and reviewed the evidence. The judge rejected defendant's attempts

to supplement the record with documents not admitted into evidence

during the municipal court hearing, quashed defendant's subpoena

of   the   municipal    prosecutor,   and   found   defendant    guilty    of

resisting arrest.       The judge sentenced defendant to a $200 fine

and court costs.       Defendant moved for reconsideration, which the

judge denied on January 15, 2016.         This appeal followed.

      On appeal, defendant questions the applicability of the de

novo standard of review applied by the Law Division judge, arguing

he was never lawfully subject to arrest.            Defendant also argues

he was denied discovery in violation of Brady v. Maryland, 373

                                      3                             A-2280-15T3
U.S. 83, 82 S. Ct. 1194, 10 L. Ed. 2d 215.                  Because we conclude

the judge applied the proper standard of review and properly found

no Brady violation occurred because the underlying basis for

defendant's arrest was not relevant, we affirm.

       When reviewing a trial court's de novo decision of a municipal

conviction,     we   must    determine       whether    there     is    sufficient,

credible evidence present in the record to uphold the findings of

the trial court.      State v. Johnson, 42 N.J. 146, 162 (1964).                   Just

as the trial court is not as well situated as the municipal court

to determine credibility, neither is the Appellate Division, and

thus we do not make new credibility findings.                 State v. Locurto,

157 N.J. 463, 470-71 (1999) (citing Johnson, supra, 42 N.J. at

161-62).       Indeed, we do not "weigh the evidence, assess the

credibility     of   the    witnesses,   or    make    conclusions       about      the

evidence."     State v. Barone, 147 N.J. 599, 615 (1997).                 Moreover,

"[a]   trial    court's     interpretation      of    the   law   and    the     legal

consequences that flow from established facts are not entitled to

any special deference."        State v. Elders, 192 N.J. 224, 252 (2007)

(quoting Manalapan Realty v. Manalapan Twp. Comm., 140 N.J. 366,

378 (1995).

       With these standards standard in mind, we reject defendant's

arguments and affirm his conviction for the reasons expressed by

Judge Reisner.       We add the following comment.

                                         4                                     A-2280-15T3
     A person is guilty of a disorderly persons offense "if he

purposely prevents or attempts to prevent a law enforcement officer

from effecting an arrest."     N.J.S.A. 2C:29-2(a)(1).   "It is not a

defense to a prosecution [for resisting arrest] that the law

enforcement officer was acting unlawfully in making the arrest,

provided he was acting under color of his official authority and

provided the law enforcement officer announces his intention to

arrest prior to resistance."    N.J.S.A. 2C:29-2(a); State v. Brown,

205 N.J. 133, 147 n.7 (2011).          Regardless of Judge Sheedy's

contempt determination, the record establishes defendant refused

to submit to the officer's direction when advised he was under

arrest.

     Defendant's remaining arguments are without sufficient merit

to warrant discussion in a written opinion.     R. 2:11-3(e)(2).

     Affirmed.




                                   5                          A-2280-15T3